Citation Nr: 0947765	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to total disability based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1966 to August 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO).  In a March 2005 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating, 
effective from July 29, 2002.  The effective date was later 
changed to August 9, 2002.  By the way of an August 2005 
rating decision, the RO denied entitlement to TDIU.  The 
Veteran has perfected an appeal on both issues. 

In August 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder. 


FINDINGS OF FACT

1.  Throughout the period of this appeal, PTSD is shown to 
have been manifested by symptoms of a depressed affect, 
panics attacks more than once a week, impaired concentration 
and memory, irritability, sleeping impairment, nightmares, 
and difficulty in establishing and maintaining effective work 
and social relationships; collectively, this disability 
picture most closely approximates a disability that causes 
occupational and social impairment with reduced reliability 
and productivity.

2.  At no point during this appeal has the Veteran's 
disability from his PTSD been manifested by obsessive rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene; it has not reached a level so severe as to 
approximate a disability that causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

3.  Service connection is in effect for PTSD, currently rated 
as 50 percent disabling, diabetes mellitus, rated as 20 
percent disabling, hearing loss, rated as 10 percent 
disabling, and tinnitus, rated as 10 percent disabling. The 
Veteran's combined rating for his service-connected 
disabilities is 70 percent.

4.  The Veteran is not shown to be unable to obtain or retain 
substantially gainful employment due to service connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 
50 percent, but no higher, for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 
4.130 including  Diagnostic Code 9411 (2009). 

2.  The criteria for entitlement to a total disability rating 
for individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Regarding the PTSD issue on appeal, since it arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for the Veteran's PTSD, no 
additional notice is required and any defect in notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).   

With respect to the Veteran's TDIU claim, VA is required to 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  VA will 
inform the Veteran of the type of information and evidence 
that VA will seek to provide, and of the type of information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the August 2005 rating decision in the matter, 
VA sent the Veteran a notice letter in March 2005, which 
apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  This notice letter also informed him 
that in order to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening in the severity of his condition.   
VA also sent the Veteran a notice letter in May 2006, in 
which the Veteran was informed how VA determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the May 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
an October 2008 supplemental statement of the case was 
provided to the Veteran. See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that some of the counseling records from the 
VA Vocational Rehabilitation benefit program are missing from 
the folder; however, the ultimate determinations concerning 
the Veteran's attempt to receive those benefits are well 
documented within the record.  In this regard, although the 
record does not contain any daily vocational rehabilitation 
counseling notes (if any exist), it does contain several 
documents from the Veteran's vocational rehabilitation 
counselor that provide the pertinent evidence needed to 
adjudicate the Veteran's claims.  This evidence shows the 
Veteran was found ineligible for benefits on both occasions 
that he applied.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims. 38 U.S.C.A. § 5103A. VA obtained the 
Veteran's service medical records, VA treatment records and 
other treatment records identified by the Veteran.

VA provided the Veteran with a compensation and pension 
examination in February 2008 in conjunction with his PTSD and 
his TDIU claims.  Although the Veteran has asserted that this 
examination was inadequate for VA purpose, the Board finds 
otherwise.  The February 2008 examiner supported his medical 
opinions with lengthy rationale based on his review of the 
claims folder and the reported findings from the examination.  
See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).  The Board finds that the examination is 
adequate for VA rating purposes.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Increased Rating Claim

Factual Background

The Veteran claims entitlement to an initial disability 
rating in excess of 30 percent for his service-connected 
PTSD. 

A review of the claims folder shows that the Veteran began 
receiving mental health treatment in September 1995 for 
problems with stress and depression.  The record shows that 
the Veteran underwent three psychiatric evaluations in 1996 
regarding his fitness for employment at the Arizona 
Department of Corrections.  These evaluation reports show 
that the Veteran took a leave of absence from his employment 
after a physical altercation with his supervisor in February 
1996.  The reports revealed that the Veteran attempted 
suicide in February 1996, when he held a gun to his head, but 
missed when he fired the weapon.  In two of the evaluation 
reports, the Veteran was found to be unfit for fulfilling his 
duties as a corrections officer, including the duty to 
maintain a firearm, because of his present psychological 
functioning.  See April 1996 Fitness for Duty Evaluation 
Report by Dr. K. M. Gilmartin and July 1996 Psychological 
Evaluation Report by Dr. D. R. Stien.  In the other 
psychiatric evaluation, the Veteran was found to have 
exaggerated his symptoms during testing and it was reported 
that he was most likely able to return to work.  The Veteran 
received various diagnoses, including affective disorder, 
anxiety disorder and depression. 

The next pertinent medical evidence of record shows that the 
Veteran sought mental health treatment at VA Medical Center 
in Tuscan (VAMC Tuscan) starting in August 2002.  These 
records show that the Veteran complained of sleeping 
impairment, lethargy, anxiety, and decreased memory, 
concentration and interest.  He reported having recurring 
thoughts of suicide, but no intent to act upon his thoughts.  
The subsequent treatment records show that the Veteran 
changed his place of employment several times prior to his 
last period of employment in February 2003.  

The record shows that in June 2003 the Veteran underwent a 
psychological evaluation in conjunction with his application 
for VA Vocational Rehabilitation benefits.  In the evaluation 
report, the examiner found that the symptoms from the 
Veteran's PTSD were manifested by poor memory function, 
decreased concentration, flashbacks, intrusive nightmares, 
avoidance of any circumstances that might recall trauma he 
experienced in Vietnam, excessive anger and hostility, fear 
of intimacy, alienation from family and peers, suspicion of 
others, intolerance of authority, survivor guilt, 
irritability, sleeping impairment, headaches, dizziness, 
hyperviligence, and general distrust of others.  The examiner 
found that the Veteran's symptomatology was too severe at the 
time of the evaluation to find that the Veteran ready to 
enter the workforce.  The examiner noted that the Veteran 
would need a minimum of a year to two years of treatment 
before he would be ready to enter into the work.  

In August 2003, the Veteran was afforded a VA psychiatric 
examination to determine the nature and severity of his 
psychological disorder.  The examination report shows that 
the Veteran was diagnosed with PTSD related to his Vietnam 
experience.  In the examination report, the examiner noted 
that the Veteran complained of nightmares, intrusive 
thoughts, avoidance, anger management, irritability, 
difficulty making friends, and insomnia.  The Veteran 
reported that he was on his third marriage and that his 
current wife was supportive of him. 

On mental status, the August 2003 examiner observed that the 
Veteran had normal speech and thought process, he made good 
eye contact, and he had appropriate dress and behavior.  
There was no evidence of hallucinations, delusions or current 
suicidal or homicidal thoughts.  The examiner noted that the 
Veteran had a depressed affect and depressed mood.  The 
examiner also noted that although the Veteran's cognition was 
generally intact, the Veteran described problems of memory 
loss since he had begun taking Zoloft.  

The record also shows that the Veteran was afforded a Social 
Security Administration (SSA) examination in September 2003.  
This examination report shows that the Veteran complained of 
symptoms similar to those mentioned above.  The SSA examiner 
observed that the Veteran had moderate problems with 
sustained concentration.  The SSA examiner noted the medical 
findings from the June 2003 psychological evaluation and he 
confirmed the conclusion that the Veteran would require one 
to two years of intense psychiatric treatment prior to any 
re-entry into the workforce. 

The record shows that the Veteran continued to receive 
treatment at VAMC Tuscan through May 2007.  These treatment 
records showed that the Veteran's symptoms fluctuated in 
severity through the course of his treatment.  Throughout 
this time period, a review of these treatment records shows 
that Veteran had been assigned Global Assessment Functioning 
(GAF) scaled scores ranging from 55 to 70.  See VA treatment 
records from VAMC Tuscan from July 2003 to May 2007. 

In July 2007, the Veteran began to receive mental health 
treatment at VA Medical Center in Madison (VAMC Madison).  On 
an initial patient intake evaluation, the Veteran screened 
positive for suicidal ideation, but he denied any intent.  
The record shows that it was felt that the Veteran was having 
a flareup of his PTSD symptoms.  An August 2007 mental health 
intake evaluation shows that the Veteran's dress, attitude 
and behavior were appropriate, and that his speech was 
normal.  The clinician noted that although the Veteran 
appeared to be euthymic, the Veteran described himself as 
depressed, anxious, and tense.  

The subsequent VA mental health treatment records show that 
the Veteran participated in a twelve-session cognitive 
processing therapy (CPT) program.  Some of these treatment 
records showed that the Veteran's symptoms were beginning to 
improve.  For example, he was "feeling less depressed" in 
September 2007 and his mood was described as "pretty good" 
in October 2007.  He was "feeling very good - best he has 
felt in years" in January 2008.  A later January 2008 
treatment record shows the Veteran was focused on his belief 
that he had "outlived [his] usefulness."  A February 2008 
treatment record shows that the Veteran was assigned a GAF 
scale score of 50.  It was noted in the Veteran's final CTP 
treatment record that the course of his treatment had been 
beneficial to him and it indicated that his symptoms had 
improved overall.  See VA treatment record dated February 
2008. 

In February 2008, the Veteran was afforded another VA 
psychiatric examination.  In that examination report, the 
examiner noted the Veteran's mental health treatment history 
that has been mentioned above.  The February 2008 examiner 
found that the Veteran's symptoms of PTSD were manifested by 
nightmares, intrusive thoughts, ongoing trauma from re-
experiencing memories of Vietnam, avoidance and numbing 
affect with others, panic attacks, heighten arousal, sleeping 
impairment, anger, poor concentration and hyperviligence.  
The examiner noted that the Veteran stated that he 
experienced these symptoms daily, and the Veteran further 
reported that these symptoms were mild to moderate in 
severity.  The examiner noted that based on a review of these 
medical records, the Veteran's PTSD symptoms, overall, had 
remained stable since the last VA examination.  The examiner 
assigned the Veteran a GAF scale score of 60, which indicated 
mild to moderate symptoms. 

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence beginning one year prior to the time the Veteran 
requested an increase rating.  That being said, VA will also 
review the history of the Veteran's disability in order to 
ensure that the decision regarding the current disability 
rating accounts for all the prior treatment and the severity 
of the disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See id.; Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  This practice is 
known as "staged" ratings.  

The Veteran's disability has been rated as 30 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 30 
percent disability rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130.  

A higher disability rating of 50 percent rating is warranted 
when psychiatric disability causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
Disability at this rating is due to such symptoms as: 
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  An even higher rating 
(of 100 percent) is warranted when psychiatric symptoms are 
shown to be more severe.  Id.   

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Paraphrasing from the DSM- IV, GAF score from 51 to 60 
represents moderate symptoms, or moderate difficulty in 
social or occupational functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).

Analysis

At the onset, the Board notes that while there has been some 
variation in the severity of the Veteran's PTSD symptoms 
during the appeal period, the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal, therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By 
this decision, the Board is resolving any doubt in the 
Veteran's favor to award an increased rating for disability 
due to PTSD to 50 percent over the entire appeal period, 
despite the fact that at times during the appeal period, the 
symptoms may not have always met the criteria for the 50 
percent rating.  
The medical evidence of record does not indicate that the 
Veteran's symptomatology had worsened to a level more severe 
than 50 percent disabling at any point during this appeal 
period.  Should the Veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 38 
C.F.R. § 4.1.

As noted by the February 2008 examiner, the Veteran's 
disability was manifested by symptomatology similar in 
severity to that which was recorded in the August 2003 VA 
examination report.  Collectively, the aforementioned medical 
evidence reflects that throughout the appeal period, the 
Veteran's PTSD was manifested predominantly by symptoms no 
more severe than the following:  depressed affect, daily 
panics attacks, impaired concentration and memory, 
irritability, sleeping impairment, nightmares, and difficulty 
in establishing and maintaining effective work and social 
relationships. These symptoms more closely approximate the 
criteria for a 50 percent disability rating.  38 C.F.R. 
§ 4.130. 

The Board has reviewed the objective findings reported by 
medical professionals over the years.  At no point during the 
appeal period does the Veteran's overall PTSD symptomatology 
meet the criteria for a rating in excess of 50 percent.  In 
this regard, the medical evidence does not show the Veteran 
has exhibited the severity of symptomatology required to 
approach the criteria for the next higher rating.  
Specifically, the evidence from throughout the appeal period 
does not show that the Veteran has obsessive rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  Although the 
Board notes that the Veteran has a remote history of a 
suicide attempt, and he has consistently reported having 
suicidal thoughts, he has reported no intent of suicide since 
the 1996 incident.  The fact that he may have shown this one 
symptom listed among the criteria for a higher rating at 
38 C.F.R. § 4.10 does not mean that his overall disability 
picture more closely approximates the criteria for the next 
higher rating.  In addition, the Board notes that while the 
Veteran has reported difficulty in maintaining and 
establishing relationships with others, a review of the 
record demonstrates that the Veteran has had tremendous 
support from his current wife in this appeal process.  

The Board has also considered the clear, detailed, organized, 
and beneficial testimony from the Veteran's wife at the 
August 2009 hearing.  Statements she provided placed medical 
findings in context and thoroughly describe the veteran's 
symptoms over the years.  Testimony from the Veteran and his 
wife at the hearing is a large part of why the Board has seen 
fit to award the increased rating to 50 percent.  Testimony 
from laypersons, however, does have its limitations, and it 
cannot outweigh medical findings by medical professionals.  
As laypersons, the Veteran and his wife are clearly competent 
to describe any of the Veteran's symptoms (such as his daily 
routine and his nightly ritual of walking his dog and 
drinking a cup of hot chocolate before going to bed).  
Neither the Veteran nor his wife is a medical professional, 
and thus they are not competent to provide a medical opinion 
(such as concluding that the Veteran's nightly routine 
conforms to an obsessive ritual, which interferes with 
routine activities).  Similarly, as she is not a medical 
professional, the Veteran's wife is not competent to 
determine that her husband is completely disabled by his PTSD 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(only individuals possessing specialized training and 
knowledge are competent to render a medical opinion).  The 
evidence does not show that the Veteran or his wife possesses 
medical expertise and they do not argue otherwise.

In addition to objective medical findings of record and the 
detailed statements from the Veteran and his wife, the Board 
has also considered the GAF scale scores medical 
professionals have provided the Veteran over the years.  
Throughout the appeal process, the Veteran has received GAF 
scale scores ranging between 50 and 70.  Such scores are only 
indicative of mild to moderate symptoms.  These scores do not 
indicate severe symptoms, which must be shown to warrant the 
higher, 70 percent disability rating. 

Simply put, the objective medical findings recorded and 
tracked throughout the appeal period most closely approximate 
the symptoms listed under the criteria for the 50 percent 
disability rating.  The GAF scores assigned are consistent 
with such a conclusion.  Accordingly, an increased disability 
rating of 50 percent, and no higher, is warranted from the 
beginning of the appeal period.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Finally, the Board does not find that consideration of an 
extra schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 38 
C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  

The Board observes that the Rating Schedule provides for even 
higher ratings for the psychiatric disorder, including a 
potential 100 percent evaluation for the service-connected 
PTSD.  Here, as explained above, the Veteran does not have 
the symptoms identified in the criteria that warrant a rating 
in excess of 50 percent.  Additionally, the Veteran's 
disability has not required frequent periods of 
hospitalization.  While the record shows that the Veteran has 
been unemployed during this period, none of the examination 
reports contains objective findings to show that the Veteran 
is unemployable because of his PTSD symptoms.  In fact, the 
VA examiner in February 2008 specifically stated, "the 
vocational limitation associated with the veteran's service-
connected PTSD would be mild at this time."  That examiner 
also indicated that it "is less likely than not that the 
veteran's currently diagnosed major depression is secondary 
to or related to the veteran's time in the military, his 
combat exposure and his service-connected PTSD".     

The Board finds that the 50 percent evaluation for this 
period adequately addresses occupational impairment due to 
PTSD during this time.  This case does not present 
"exceptional" circumstances, and, as the Veteran's PTSD 
symptomatology is appropriately addressed by the 50 percent 
ratings assigned, the Rating Schedule is adequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's PTSD.

3.  TDIU Claim

The Veteran asserts that his service-connected disabilities 
have prevented him from obtaining substantially gainful 
employment.  Service connection is in affect for PTSD, 
diabetes mellitus, tinnitus and hearing loss.  

In May 2005, the RO received the Veteran's formal application 
for TDIU.  He reported that he was unable to work due to his 
PTSD since April 2003.  The Veteran indicated that he last 
worked in April 2003 as an information technician manager for 
First State Bank in Henderson, Tennessee.  The Veteran stated 
that he had tried to obtain subsequent employment since he 
became disabled in April 2003, but his PTSD and depression 
symptoms were too severe and he stopped job-searching.  The 
Veteran reported that he was currently taking classes at Pima 
College, but due to his PTSD symptoms, he was restricted to 
only taking two classes a semester.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the Veteran from 
retaining any form of gainful employment consistent with his 
education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In this regard, due consideration 
will be given the history of the Veteran's service-connected 
disability. 

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Here, service connection is currently in effect for the 
following: PTSD, rated (by the decision above) as 50 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
hearing loss, rated as 10 percent disabling; and tinnitus, 
rated as 10 percent disabling.  The Veteran's combined total 
disability rating is 70 percent; he meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a).  

Since the schedular criteria are satisfied, then the 
remaining question is whether the Veteran's service-connected 
disability, in and of itself, precludes the Veteran from 
securing or following a substantially gainful occupation.  
See 38 C.F.R. § 4.16(a).  

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  "Marginal employment," for example, as a 
self-employed worker or at odd jobs or while employed at less 
than half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. 4.16(a); see 
also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).

The sole fact that a veteran has difficulty obtaining 
employment, because of economic circumstances, is not enough 
for a TDIU award.  A higher schedular rating, in itself, is 
recognition that the impairment makes it difficult to obtain 
and retain employment.  The central inquiry to this question 
is, "whether the veteran's service- connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither 
non-service connected disabilities nor advancing age may be 
considered in the determination.  38 C.F.R. §§ 3.341, 4.19 
(2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
this regard, the Board notes that the Veteran is not service-
connected for depression, and a VA examiner has specifically 
indicated that Major Depression is not likely related to the 
Veteran's PTSD.  As such, disability due to depression is not 
considered when assessing whether service-connected 
disability causes the Veteran's unemployability.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question that 
concerns the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
particular manner when the thrust of the inquiry is whether a 
particular job is realistically within the Veteran's 
capabilities, both physically and mentally.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).

In the instant case, the Veteran asserts that his service-
connected disabilities have prevented him from working at 
substantially gainful employment.  Here, the minimum 
percentages, notwithstanding, the record does not establish 
that the Veteran's service-connected disabilities render him 
unemployable.  Although the Veteran states that he is unable 
to work because of his service-connected disabilities, in 
particular due to his PTSD, the preponderance of the evidence 
does not establish that the Veteran is unable to work.  

The ultimate question here is whether, due to his service-
connected disabilities, the Veteran is prevented from 
performing physical and mental acts required by employment.  

In addition to evidence mentioned above, the record shows 
that the Veteran sought to obtain Vocational Rehabilitation 
benefits in June 2003, but, as mentioned above in the June 
2003 psychological evaluation, he was found to be unready for 
entry into the workforce because of his psychological 
disorders.  It was determined that the Veteran required one 
to two years of intensive mental health treatment prior to 
his re-entry into the workforce.  This finding was confirmed 
by the SSA examiner in the August 2003 SSA psychiatric 
examination report. 

The record further shows that years later, the Veteran again 
sought placement in the VA Vocational Rehabilitation program.  
In a March 2006 letter, the Veteran was notified that his 
application for Vocational Rehabilitation and Employment 
services had been denied, because it was determined that his 
disabilities made it unreasonable to expect that he would use 
the program to get and keep competitive employment.  The 
Veteran instead was placed on an Individual Independent 
Living Plan to assist the Veteran to function independently 
within his community with minimum reliance on others.  
 
In a March 2006 memorandum to VA, the Vocational 
Rehabilitation counselor informed VA that the Veteran had 
been found "not reasonably feasible for vocational 
rehabilitation."  She noted that the Veteran was service-
connected for PTSD, diabetes, tinnitus, and hearing loss and 
that he also had nonservice-connected gastro esophageal 
reflux disease (GERD) and depression.  She found that the 
Veteran was severely restricted due to his mental health, and 
his medical and his physical limitations.  The counselor 
concluded that the Veteran was not capable of competitive 
employment and that any further training would not render him 
employable.  

In the February 2008 VA examination, the examiner also 
addressed the question of whether the Veteran was 
unemployable because of his service-connected disabilities.  
In the examination report, the examiner noted the Veteran's 
current unemployment status since 2003.  When questioned 
about his recent employment history, the Veteran reported 
that he has attempted to find employment since 2003, but he 
has been unsuccessful because he has not been able to find a 
job.  The examiner noted that the Veteran did not attribute 
his inability to obtain employment to his ongoing mental 
health symptoms or problems.  The Veteran informed the 
examiner that "If I work with a good boss, I do well" and 
the Veteran further noted that "I've only had 2 good bosses, 
it was great working for them."  The Veteran also reported 
that if he started having any issues with his supervisors, he 
would have a flareup of symptoms, which would likely end his 
employment.  

Based on a review of the record and the Veteran's statements, 
the February 2008 examiner concluded that the Veteran's PTSD 
would pose only a mild occupational impairment at this time, 
including any interpersonal difficulties that the Veteran 
would like have.  The examiner also concluded that the 
Veteran had symptoms of depression that were separate from 
his PTSD disability, and that his depression had a mild to 
moderate affect on his ability to function.  The examiner 
further noted that the Veteran had good work experiences in 
past and, as a result, had performed well in the work 
setting. 

The claims folder also contains the transcript from the 
August 2009 hearing, in which the Veteran and his wife 
provided testimony regarding his unemployability.  It was 
noted that the Veteran had twice enrolled in the Vocational 
Rehabilitation program in order to receive additional 
training to re-enter the workforce, but on both occasions it 
had been determined that he was unable to remain in the 
program because of the severity of his mental disorders.  The 
Veteran's wife testified that the Veteran had not sought out 
any employment since he first attempted to enter into the 
vocational rehabilitation program in 2003. 

A review of all the evidence pertaining to the Veteran's 
service-connected disabilities, as reflected by findings and 
comments contained in the VA examination reports discussed 
above, does not show that his current service-connected 
disabilities have resulted in an inability to work.  The 
Board has considered the evidence from the VA Vocational 
Rehabilitation counselor, which shows that the Veteran was 
not eligible for those services in 2003 and 2006.  The more 
recent medical evidence of record from the February 2008 VA 
examination report, however, shows that his service-connected 
disabilities do not prevent him from obtaining or maintaining 
substantially gainful employment.  

Although the February 2008 examiner primarily addressed the 
affect of the Veteran's PTSD on his ability to maintain and 
sustain gainful employment, the examiner generally noted that 
the Veteran's service connected disabilities are not the 
reason for his current unemployment history; rather, the 
Veteran reported that it was his inability to find a suitable 
job.

The Veteran primarily attributes his unemployability to his 
PTSD symptoms (which he argues includes his symptoms of 
depression).  As stated above, the 2008 examiner found that 
depression was not likely related to PTSD.  The most recent 
medical evidence shows that the Veteran's psychological 
disorders, overall, has only a mild to moderate affect on his 
ability to obtain and maintain employment.  Further, as shown 
above, the objective medical findings of record clearly do 
not support an assignment in excess of 50 percent for the 
Veteran's PTSD disability.  See 38 C.F.R. § 4.125, Diagnostic 
Code 9434. 

In short, the evidence does not show that the Veteran is 
incapable of performing the physical and mental acts required 
by employment due to his service-connected disabilities.  On 
considering whether a TDIU rating is warranted under 38 
C.F.R. 
§ 4.16(b), the evidence does not show (even when considering 
the limitations and exacerbations due to the Veteran's 
service-connected disabilities) that his case is outside the 
realm of the usual so as to render impracticable his 
schedular ratings.  On this point, the schedular rating 
criteria are adequate to rate the Veteran's service-connected 
disability, as it is rated below the maximum allowable under 
the relevant diagnostic codes. 

In the absence of evidence showing that the Veteran's 
service-connected disabilities alone render him unemployable, 
referral of the case to the Director of Compensation and 
Pension service for consideration of a TDIU rating on an 
extra schedular basis is not warranted.  See 38 C.F.R. § 
4.16(b). 

In summary, the evidence is insufficient to show that there 
is some factor, which places the Veteran in a different 
position than other veterans with the same disability 
ratings.  See Van Hoose, supra.  The preponderance of the 
evidence is against the claim that the Veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disabilities.  A total rating 
based on individual unemployability is limited to 
consideration of service-connected disabilities.  For the 
reasons set forth above, the Veteran's service-connected 
disabilities simply have not been shown to result in total 
disability.  Entitlement to TDIU is not warranted.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16

As the preponderance of the evidence is against the claim for 
a TDIU, the benefit-of-the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  




ORDER

Entitlement to an initial disability rating of 50 percent for 
PTSD is granted. 

Entitlement to TDIU due to service-connected disabilities is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


